Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement of 7/16/21 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	In claim 1, the limitation, “the respective fluid inlet/outlet port” lacks antecedent basis because “respective” conventionally means “relating to each of two or more” and claim 1 only requires one respective fluid inlet/outlet port. The limitation “the respective fluid inlet/outlet port” can be changed to “the at least one fluid inlet/outlet port”. 
3.	The following limitations in claim 1 also lack antecedent basis: the respective elastic member, the respective moving passage, and the respective sealing cover. 
4.	It is unclear in claim 2 if “one gas discharge part” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “two gas discharge parts” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
5.	It is unclear in claim 2 if “one fluid inlet/outlet port” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “two fluid inlet/outlet ports” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
6.	It is unclear in claim 2 if “one sealing cover” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “pair of sealing covers” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
7.	Claims 2-13 are also unclear based on their dependencies on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzai et al. (US20110045325).
9.	Regarding claims 1, 5, and 13, Anzai teaches secondary battery (see Figs. below) comprising: a battery case comprising an accommodation part accommodating an electrode assembly and an electrolyte; at least one fluid inlet/outlet port provided in the battery case to provide a moving passage through which a fluid is movable so that discharge of an inner gas and reinjection of the electrolyte are enabled;

wherein each gas discharge part comprises: at least one sealing cover covering and sealing the moving passage; and an elastic member applying elastic force to the sealing cover to cover the moving passage, wherein, when the inner gas has a pressure greater than the elastic force of the respective elastic member, the respective moving passage covered by the respective sealing cover is opened to discharge the inner gas to an outside of the battery case (see Figs. below).

    PNG
    media_image1.png
    784
    990
    media_image1.png
    Greyscale

10.	Anzai teaches wherein each sealing cover is formed by a rubber sheet [0085].



Allowable Subject Matter
After overcoming the indefiniteness rejections, claims 2-4 and 6-12 might be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722